Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2022 and 02/27/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is/are being considered by the examiner.

Claim Rejections - 35 USC § 112
Claim 16 recites the limitation "the housing" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Nix (EP0335206A2, hereinafter referred to as “Nix”).

Regarding claim 1,  Nix discloses an apparatus (Figs 1 and 2, and English translation copy of abstract, line 1: supporting device for hairdresser apparatus), comprising: an arm (Figs 1 and 2, long link 5b); a cam (Figs 2 and 3, cam plate 20 or cam 20a, or link guide part 13 of Fig. 1) connected to the arm (Figs 2 and 3, arm 5b; cam plate 20 or cam 20a connected to arm 5b); a first spring (Fig. 1, spring 12) located around a first strut (Fig. 2, strut 11), wherein: the first spring (12) is oriented at a first angle (Fig. 1, an included angle is formed between 12 and 1) relative to a base (Fig. 1, base/stand 1) of the apparatus (Figs 1 and 2, supporting device); the first strut is connected to the cam (Fig. 3, strut 11 is coupled to rocker 22 at one end thereof, which in turn presses against / coupled to cam 20, 20a at roller 21, or Fig 1, strut 11 is coupled to link guide part 13 (cam)); and a distal end of the first strut (11) is oriented towards the base (Fig. 2, bottom end of 11 is oriented towards base 1); a second spring (Fig. 1, spring 10) located around a second strut (Fig. 2, strut 9), wherein: the second spring (10) is oriented at a second angle (Figs 1 and 2, an included angle is formed between spring 10 and base 1) relative to the base (Figs 1 and 2, base/stand 1) of the apparatus (Figs 1 and 2, supporting device); the second strut (9) is connected to the cam (20, 20a, see Figs 2 and 3, strut 9 is connected at one end thereof to arm 5b, which in turn is connected to cam 20, 20a); and a distal end (Fig. 2, upper end of 9) of the second strut (9) is oriented away from the base (Fig. 2,  upper end of strut 9 is oriented away from base 1); wherein the first spring and the second spring linearly compress in response to rotation of the arm (English translation copy [0007] lines 1-2, [0008] line 8: swiveling range of basic parallelogram 2) from a vertical orientation to a horizontal orientation relative to the base of the apparatus ([0008] line 4-13: central/middle position ; [0002] lines 8-11 vertical position, end positions of swivel range).
Regarding claim 2, NIx discloses wherein the second angle is greater than the first angle relative to the base of the apparatus (Figs 1 and 2, an included angle formed between 10 and 1 (second angle) is greater than included angle formed between 12 and 1 (first angle)).
Regarding claim 3, Nix discloses wherein: the rotation of the arm from the vertical orientation to the horizontal orientation causes the cam to rotate ([English translation copy [0007] lines 1-2, lines 4-5, basic parallelogram consists of long links 5a, 5b, and short links 6a, 6b, [0008] line 8: swiveling range of basic parallelogram 2; abstract: swiveling of the basic parallelogram, cam guide mechanism); and the rotation of the cam causes the first spring to linearly compress (Fig. 1, counterclockwise rotation of link guide part 13 cause spring 12 to linearly compress).
Regarding claim 4, Nix discloses wherein the first strut (11) is moved in a linear direction corresponding to a direction of the linear compression of the first spring (12) in response to the rotation of the cam (Figs 1, 2, rotations of either of link guide part 13 or cam 20).
Regarding claim 5, Nix discloses wherein: the rotation of the arm from the vertical orientation to the horizontal orientation causes the cam to rotate ([English translation copy [0007] lines 1-2, lines 4-5, basic parallelogram consists of long links 5a, 5b, and short links 6a, 6b [0008] line 8: swiveling range of basic parallelogram 2; abstract: swiveling of the basic parallelogram, cam guide mechanism); and the rotation of the cam causes the second spring to linearly compress (Fig. 1, counterclockwise rotation of link guide part 13 cause spring 10 to linearly compress).
Regarding claim 6, Nix discloses wherein the second strut (9) is moved in a linear direction corresponding to a direction of the linear compression of the second spring (10) in response to the rotation of the cam (Figs 1, 2, rotations of either of link guide part 13 or cam 20).
Regarding claim 7, Nix discloses wherein: the first spring (12) linearly compresses into a first compression plate (see annotated figure A below) of the apparatus (supporting device); and the second spring (10) linearly compresses into a second compression plate (see annotated figure A below) of the apparatus (supporting device).  

Annotated figure A of Fig. 1 of Nix

    PNG
    media_image1.png
    697
    993
    media_image1.png
    Greyscale

Regarding claim 19, Nix discloses wherein the first spring (12) and the second spring (10) are oriented at an included angle of greater than thirty degrees but less than ninety degrees relative to each other (Fig 1 shows included angle between 12 and 10 to be more than 30 degrees and less than 90 degrees). 
Regarding claim 20, Nix discloses wherein the first spring linearly compresses in a direction towards the cam and the second spring linearly compresses in a direction away from the cam in response to the rotation of the arm from the vertical orientation to the horizontal orientation relative to the base of the apparatus (Fig. 2 is at 15 degrees tilt of arm with respect to base of apparatus, and by rotating at much larger angle than 15 . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 8-15 rejected under 35 U.S.C. 103 as being unpatentable over Nix (EP 0335206A2, hereinafter referred to as “Nix”) in view of North Bayou Monitor Swivel Stand sold on amazon.com, dated 01/14/2016, hereinafter referred to as “North Bayou”). 
Regarding claim 8, Nix discloses a system (Figs 1 and 2, and English translation copy of abstract, line 1: a supporting device for a hairdresser apparatus together can be considered a system), comprising: an arm ( Figs 1 and 2, long link 5b); including: a cam (Figs 2 and 3, cam plate 20 or cam 20a, or link guide part 13 of Fig. 1) connected to the arm (Figs 2 and 3, arm 5b; cam plate 20 or cam 20a connected to arm 5b); a first spring (Fig. 1, spring 12) located around a first strut (Fig. 2, strut 11), wherein the first strut is connected to the cam (Fig. 3, strut 11 is coupled to rocker 22 at one end thereof, which in turn presses against / coupled to cam 20, 20a at roller 21, or Fig 1, strut 11 is coupled to link guide part 13 (cam)) and the first spring (12) and the first strut (11) are oriented at a first angle relative to a base (Fig. 1, an included angle is formed between 12 and 1 and between 11 and 1, relative to base/stand 1); and a distal end of the first strut is oriented towards the base (Fig. 2, bottom end of 11 is oriented towards base 1), and a second spring located around a second strut (Fig. 1, spring 10 is located around strut 9 in Fig. 2), wherein the second strut (9) is connected to the cam (cam 20, 20a, see Figs 2 and 3, strut 9 is connected at one end thereof to arm 5b, which in turn, is connected to cam 20, 20a) and the second spring (10) and the second strut (9) are oriented at a second angle (Figs 1 and 2, an included angle is formed between spring 10 and base 1, and between strut 9 and base 1); and a distal end of the second strut is oriented away from the base (Fig. 2, upper end of strut 9 is oriented away from base 1); wherein the arm rotates from a vertical orientation to a horizontal orientation ([0008] line 4-13: central/middle position; [0002] lines 8-11 vertical position, end positions of swivel range) such that the cam rotates ([English translation copy [0007] lines 1-2, lines 4-5, basic parallelogram consists of long links 5a, 5b, and short links 6a, 6b [0008] line 8: swiveling range of basic parallelogram 2; abstract: swiveling of the basic parallelogram, cam guide mechanism);  causing: the first strut to move in a first linear direction to compress the first spring in the first linear direction (Fig. 1, counterclockwise rotation of link guide part 13 cause spring 12 to linearly compress); and the second strut to move in a second linear direction to compress the second spring in the second linear direction (Figs 1 and 2, rotations of either of link guide part 13 or cam 20 cause the strut 9 to move linearly to compress spring 10; counterclockwise rotation of link guide part 13 cause spring 10 to linearly compress). 
However, Nix fails to disclose a housing and the base belongs to the housing for the system. 
However, North Bayou teaches a housing (First photo in page 1, each of articulating arms has a housing) and the base belongs to the housing for the system (First photo in page 1 shows a base for the monitor stand). 
Thus, the combination of Nix and North Bayou teach a system, comprising: an arm; and a housing, including: a cam connected to the arm; a first spring located around a first strut, wherein: the first strut is connected to the cam and the first spring and the first strut are oriented at a first angle relative to a base of the housing; and a distal end of the first strut is oriented towards the base; and a second spring located around a second strut, wherein: the second strut is connected to the cam and the second spring and the second strut are oriented at a second angle relative to the base of the housing; and Page 3 of 10APPARATUS HAVING ANGLED SPRINGSa distal end of the second strut is oriented away from the base; wherein the arm rotates from a vertical orientation to a horizontal orientation such that the cam rotates causing: the first strut to move in a first linear direction to compress the first spring in the first linear direction; and the second strut to move in a second linear direction to compress the second spring in the second linear direction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nix by North Bayou based on the rationale that the added housing of North Bayou covers the entire articulating arm sections/parts of the system of Nix, thereby preventing fingers for a person from being seriously injured when inadvertently placing them inside the dangerous region within the cams or link guide part 13, and the short links 8a, 6b, which involves abrupt angle changes, during various articulating height or viewing angle adjustments of the monitor stand.
Regarding claim 9, Nix discloses wherein the first strut (Fig. 2, strut 11) includes a first spring seat (see annotated figure B below; note: claim 9 is dependent upon claim 8 and not claim 1, and thus can be subjected to alternative interpretation from that of claim 1) located distally from the cam (Fig. 1, link guide part 13, first spring seat is distant from 13)  such that the first spring seat  (see annotated figure B below) compresses the first spring (Fig. 1, spring 12) in the first linear direction (Fig. 1,  into a first compression plate (see annotated figure B below) located proximate to the cam (see annotated figure B below, first compression plate is proximate to 13).
However, Nix fails to disclose the first compression plate included in the housing.
However, North Bayou teaches all of the corresponding articulating elements and structures included in the housing (Photo in first page). 
Thus, Nix modified by North Bayou teach wherein the first strut includes a first spring seat located distally from the cam such that the first spring seat compresses the first spring in the first linear direction into a first compression plate located proximate to the cam and included in the housing.
Annotated Figure B of Fig. 1 of Nix

    PNG
    media_image2.png
    697
    1070
    media_image2.png
    Greyscale

Regarding claim 10, Nix discloses wherein the second strut (9) includes a second spring seat (see annotated figure C below) located distally from the cam (see annotated figure C below) such that the second spring seat (see annotated figure C  compresses theWO 2019/212524PCT/US2018/03031815 second spring (10) in the second linear direction into a second compression plate (see annotated figure C below) located proximate to the cam (              see annotated figure C below).
However, Nix fails to disclose the second compression plate included in the housing. However, North Bayou teaches all of the corresponding articulating elements and structures included in the housing (Photo in first page). 
Thus, Nix modified by North Bayou teach wherein the second strut includes a second spring seat located distally from the cam such that the second spring seat compresses the second spring in the second linear direction into a second compression plate located proximate to the cam and included in the housing.
Annotated Figure C

    PNG
    media_image3.png
    697
    1035
    media_image3.png
    Greyscale

claim 11, Nix discloses wherein the cam and the arm rotate in a same direction in response to the arm rotating from the vertical orientation to the horizontal orientation ([English translation copy [0007] lines 1-2, lines 4-5, basic parallelogram consists of long links 5a, 5b, and short links 6a, 6b [0008] line 8: swiveling range of basic parallelogram 2; abstract: swiveling of the basic parallelogram, cam guide mechanism; [0008] line 4-13: central/middle position; [0002] lines 8-11 vertical position, end positions of swivel range).
Regarding claim 12, Nix discloses a supporting device (Figs. 1-2, English translation copy of abstract, line 1: supporting device for hairdresser apparatus), comprising: an arm (Figs 1 and 2, long link 5b): an object ([0007] line 3: holder 4 for a hair sink) connected to the arm (5b); and a cam connected to the arm (Figs 2 and 3, cam plate 20 or cam 20a, or link guide part 13 of Fig. 1 connected to 5b): a first spring located around a first strut (Fig. 1, spring 12 located around strut 11 of Fig. 2), wherein the first strut is connected to the cam (Fig. 3, strut 11 is coupled to rocker 22 at one end thereof, which in turn presses against / coupled to cam 20, 20a at roller 21, or Fig 1, strut 11 is coupled to link guide part 13 (cam)) and the first spring and the first strut are oriented at a first angle relative to a base (Fig. 1, an included angle is formed between 12 and 1 relative to a base/stand 1 ); and a distal end of the first strut is oriented towards the base (Fig. 2, bottom end of 11 is oriented towards base 1); and a second spring located around a second strut (Fig. 1, spring 10 located around a strut 9 of Fig. 2), wherein; the second strut is connected to the cam (Figs 2 and 3, strut 9 is connected at one end thereof to arm 5b, which in turn is connected to cam 20, 20a) and the second spring and the second strut are oriented at a second angle (Figs 1 and 2, an relative to the base (Fig. 1, base 1); and a distal end of the second strut is oriented away from the base (Fig. 2,  upper end of strut 9 is oriented away from base 1); wherein the arm rotates from a vertical orientation to a horizontal orientation ([0008] line 4-13: central/middle position; [0002] lines 8-11 vertical position, end positions of swivel range)   such that the cam rotates causing: the first strut to move in a first linear direction to compress the first spring in the first linear direction ([English translation copy abstract: swiveling of the basic parallelogram, cam guide mechanism; Fig. 1, counterclockwise rotation of link guide part 13 cause spring 12 to linearly compress); and the second strut to move in a second linear direction to compress the second spring in the second linear direction (Figs 1 and 2, rotations of either of link guide part 13 or cam 20 cause the strut 9 to move linearly to compress spring 10; counterclockwise rotation of link guide part 13 cause spring 10 to linearly compress). 
However, Nix fails to disclose a computing device comprising a display and a housing. However, North Bayou teaches a computing device (video in first page shows a keyboard, and cables and computer monitor lit, thereby implying presence of a computing device) comprising an arm (at least two articulating arm segments in photo in first page), a display (video in first page shows a monitor being mounted) and a housing (photo in first page shows a housing for each articulating swiveling arm segment). 
Thus, Nix as modified by North Bayou teach all features of claim 12.
Regarding claim 13, Nix fails to disclose wherein compressing the first spring and the second spring counterbalances a weight of the display of the computing device through a range of motion during rotation of the arm from the vertical orientation to the horizontal orientation. 
However, Nix combined or modified by North Bayou teach wherein compressing the first spring and the second spring counterbalances a weight of the display of the computing device through a range of motion during rotation of the arm from the vertical orientation to the horizontal orientation (by replacing the hair sink of Nix by a display taught by North Bayou, the swiveling/articulating support device of Nix including first and second springs and arm can be used to support the display, Nix: [0007] line 6: spring weight compensation, [0008] line 4-13: central/middle position; [0002] lines 8-11 vertical position, end positions of swivel range).
Regarding claim 14, Nix discloses wherein: the second spring is compressed as the arm rotates from the vertical orientation to a particular orientation in the range of motion of the arm (Figs 1 and 2, English translation copy [0007] lines 1-2, [0008] line 8: swiveling range of basic parallelogram 2, Fig. 1, counterclockwise rotation of link guide part 13 cause spring 10 to linearly compress); and WO 2019/212524PCT/US2018/03031816 in response to the arm reaching the particular orientation in the range of motion, the first spring is compressed as the arm rotates from the particular point in the range of motion to the horizontal orientation (Fig. 1, counterclockwise rotation of link guide part 13 cause spring 12 to linearly compress). 
Regarding claim 15, Nix discloses wherein the arm rotates from the horizontal orientation to the vertical orientation to decompress the first spring and the second spring (Figs 1 and 2, ([0008] line 4-13: central/middle position ; [0002] lines 8-11 vertical position, end positions of swivel range), wherein decompressing the first spring and the second spring ([0008] line 4-13 ; [0002] lines 8-11) counterbalances a weight of a supported object through a range of motion during rotation of the arm from the horizontal orientation to the vertical orientation ([0007] line 6: spring weight compensation; English translation copy [0007] lines 1-2, [0008] line 8: swiveling range of basic parallelogram 2).
However Nix fails to disclose the supported object being the display of the computing device. However, North Bayou teaches the supported object being the display of the computing device (video and photo of page 1). 
Furthermore, Nix combined or modified by North Bayou teach wherein decompressing the first spring and the second spring counterbalances a weight of the display of the computing device through a range of motion during rotation of the arm from horizontal orientation to the vertical orientation (by replacing the hair sink of Nix by a display taught by North Bayou, the swiveling/articulating support device of Nix including first and second springs and arm can be used to support the display, Nix: [0007] line 6: spring weight compensation, [0008] line 4-13: central/middle position; [0002] lines 8-11 vertical position, end positions of swivel range).
Regarding claims 9, 10, 12, 13, and 15, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nix by North Bayou based on the same rationales as previously discussed for claim 8, thereby omitted herein for brevity. 

Allowable Subject Matter
Claim(s) 16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00 am MT--5:00 pm MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DING Y TAN/Examiner, Art Unit 3632        

/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632